DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Supplemental Amendment
	This Office Action is responding to applicant’s supplemental amendment filed on 2/23/2021.  Claims 1-6 have been cancelled.  Claims 1 and 19 have been amended.  Claims 9-10, 14, and 18 have been withdrawn from consideration.

Response to Arguments
	The 112 rejections have been withdrawn in view of applicant’s amendment.
	The non-statutory double rejections have been withdrawn in view of applicant’s amendment.

Terminal Disclaimer
The terminal disclaimer filed on 10/30/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,179,062 (s/n 14/673,825) has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Rejoinders
Independent claim 7 is allowable. 
Claims 9-10, 13-14, and 18, previously withdrawn from consideration as a result of a restriction requirement, including all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of Species B of Figure 3a-3b (see interview on 9/25/2020, recorded on 9/30/2020) as set forth in the Office action mailed on 7/23/2020, is hereby withdrawn and claims 9-10, 13-14, and 18 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 7-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 7, the art of record when considered alone or in combination neither anticipates nor renders obvious a medical device comprising the protection body comprising a plurality of longitudinal sealed fluid pockets comprises at least three longitudinal sealed fluid pockets, and wherein, in a deployed position, the longitudinal sealed 
Regarding dependent claims 8-18, they are allowable due to their dependencies on independent claim 7.
Regarding independent claim 19, the art of record when considered alone or in combination neither anticipates nor renders obvious a medical device comprising the protection body comprising a plurality of longitudinal sealed fluid pockets comprises at least three longitudinal sealed fluid pockets, and wherein, in a deployed position, the longitudinal sealed fluid pockets are parallel to the limb of the patient, the protection body is configured to surround the extremity of the limb when the in the deployed position with the protection body touching the limb around the limb, in combination with all other features recited in the claim.
Regarding dependent claims 20-24, they are allowable due to their dependencies on independent claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CAMTU T NGUYEN/Examiner, Art Unit 3786          

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786